PD-0812-17
                                                           COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                            Transmitted 3/5/2018 11:40 AM
                                                              Accepted 3/7/2018 11:31 AM
          IN THE TEXAS COURT OF CRIMINAL              APPEALS       DEANA WILLIAMSON
                                                                                   CLERK

JOSHUA GOLLIDAY,                     §                             FILED
                                                          COURT OF CRIMINAL APPEALS
    APPELLANT                        §                           3/7/2018
                                     §                     DEANA WILLIAMSON, CLERK

V.                                   §         NO. PD-0812-17
                                     §
THE STATE OF TEXAS,                  §
    APPELLEE                         §



            FIRST MOTION FOR EXTENSION OF TIME
          FOR FILING OF STATE’S BRIEF ON THE MERITS

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     The State requests that the Court grant an extension of time for the

filing of the State’s merit brief in this case. The following allegations are

made in support of this motion:

                                         I.

     The court below is the Second Court of Appeals. The style and

number of the interim appellate case is Joshua Golliday v. State, cause

number 02-15-00416-CR. The en banc Fort Worth court reversed the

conviction on July 27, 2017. The conviction arose out of a jury trial in

the 371st Judicial District Court of Tarrant County, Hon. Vicki Isaaks &

Mollee Westfall, presiding. The style and number of the case in the trial

court is The State of Texas v. Joshua Golliday, cause number 1379815D.
                                  II.

     Appellant was charged with Sexual Assault. CR. I-6. Appellant

pled not guilty. CR. I-113.   Appellant was found guilty by the jury.

CR. I-113. Appellant was sentenced to two years, suspended. CR. I-

113. Judgment was entered on October 22, 2015. CR. I-113.

                                  III.

     Appellant filed his notice of appeal on October 30, 2015. CR. I-122.

No motion for new trial was filed. Appellant is not incarcerated.

                                  IV.

     The current deadline for filing the State’s Brief on the Merits is

March 9, 2018.

                                   V.

     No extension has previously been granted regarding the State’s

Brief on the Merits.

                                  VI.

     Oral argument was not granted. The submission date in this case

is not yet set.   Therefore, this requested extension will not delay

submission.
                                  VII.

     The extension is not requested for purposes of delay, but rather to

adequately brief the legal issues.   The Court granted review of five

issues involving numerous items of evidence.

     In recent weeks counsel has filed (1) a lengthy reply to the petition

for discretionary review in Chapman v. State, No. PD-1244-17; (2) a

motion to dismiss in Ex parte Jason Ray Dean, No. C-213-W011235-

0508501-A; (3) a motion to dismiss in Ex parte Felix Lyle Cowan, No. C-

4-W011249-1492240-A; and (4) a brief in In the Matter of W.Z., No. 02-

17-00305-CV.

                                  VIII.

     Additionally, counsel has a brief due on extension on March 19,

2018 in Billiot v. State, No. 02-17-00139-CR. Finally, counsel will be

leaving the State for a long-planned vacation on March 7, 2018 and will

not return to work until March 15, 2018.

      For all of these reasons, counsel requests an additional 30 days –

from March 9, 2018 until Monday April 9, 2018 -- in which to file the

State’s brief on the merits.
     WHEREFORE, PREMISES CONSIDERED, the State of Texas

prays that the Court grant this First Motion for Extension of Time for

Filing of State’s Merit Brief and extend the time for filing of the State’s

merit brief for 30 days until Monday April 9, 2018.

                                 Respectfully submitted,

                                 SHAREN WILSON
                                 Criminal District Attorney
                                 Tarrant County, Texas

                                 JOSEPH W. SPENCE, Assistant
                                 Criminal District Attorney
                                 Chief, Post-Conviction

                               /s/ David M. Curl-
                               DAVID M. CURL, Assistant
                               Criminal District Attorney
                               State Bar No. 05254950
                               Tim Curry Criminal Justice Center
                               401 W. Belknap
                               Fort Worth, Texas 76196-0201
                               (817) 884-1687
                               FAX (817) 884-1672
                             COAAppellateAlerts@TarrantCountytx.gov
                   CERTIFICATE OF COMPLIANCE

     There are 453 words in the portions of the document covered by

TEX. R. APP. P. 9.4(i)(1).


                               /s/ David M. Curl
                               DAVID M. CURL,


                     CERTIFICATE OF SERVICE

     A true copy of the State’s motion has been e-served to opposing

counsel,    Hon.     Joshua    Golliday,   Mr.     Don    Hase,   at

DHnotices@ballhase.com, on this 5th day of March, 2018.



                               /s/ David M. Curl
                               DAVID M. CURL,